SANDERSON, J.
If, as claimed by counsel for the appellant, defects or irregularities exist in the proceedings of the board of supervisors, either in respect to the establishment of the official grade, or the macadamizing of the street, affecting their validity, they have been cured by the act of *372the 8th of March, 1866 (Stats. 1865-66, p. 166). We do not find it necessary to discuss the constitutionality of that act in this place. Similar statutes have been before us repeatedly, and have been uniformly held to be constitutional. The legislature in this respect has the same power over “easements” or taxes levied for the improvement of streets, in cities and incorporated villages, which it has over taxes levied for the purposes of revenue. That any irregularity or informality in the levy or assessment of the latter may be cured by subsequent legislation is no longer open to controversy in this state. The general rule upon this subject is that whenever the legislature has power to authorize an act to be done, it also has power to ratify and confirm it if it has been done irregularly or not in the mode previously prescribed: Harlan v. Peek, present term.
Judgment affirmed.
We concur: Sawyer, J.,- Rhodes, J.; Currey, C. J.; Shafter, J.